PER CURIAM.
This suit by. Delaware Valley Apartment House Owners Association seeks to restrain the government from enforcing Price Commission Regulation 301.208, 6 C.F.R. § 301.208, which undertakes to control the imposition of certain rent increases in excess of 8 per cent. It is complained that the regulation exceeds the authority delegated by Congress and that it invidiously discriminates against certain landlords and deprives them of their “inherent right of contract.”
After the facts had been stipulated, the district court entered judgment for the defendant. This appeal followed.
In an elaborate opinion the district court considered and rejected each of the appellant’s legal arguments. Delaware Valley Apt. House Owners Assn. v. United States, E.D.Pa., decided Oct. 12, 1972, 350 F.Supp. 1144. We find no essential error in the district court’s disposition of any of the appellants’ contentions.
The judgment is affirmed.